UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6288



STEVEN WHISENANT,

                                             Plaintiff - Appellant,

          versus

RONALD J. ANGELONE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-121-R)


Submitted:   July 25, 1996                 Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Steven Whisenant, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for a preliminary injunction to prohibit the Defendant from

confiscating his typewriter while he has litigation pending. We

have reviewed the record and the district court's opinion and find

no abuse of discretion and no reversible error. See Direx Israel,
Ltd. v. Breakthrough Medical Corp., 952 F.2d 802, 812-13 (4th Cir.

1991). Accordingly, we affirm on the reasoning of the district

court. Whisenant v. Angelone, No. CA-96-121-R (W.D. Va. Feb. 9,

1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2